Citation Nr: 0509284	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied the veteran's claims of entitlement to service 
connection for lower back and bilateral wrists.  The denials 
of service connection were duly appealed and the case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The issue of entitlement to service connection for a lower 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence of record 
demonstrating a current disorder of the wrists.


CONCLUSION OF LAW

Bilateral wrist disorders were not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In May 2001 and April 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence was to be provided by him and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, the RO 
provided the VCAA notice prior to the initial adjudication.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  The veteran's service department medical records are 
on file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2003).  There is no indication of outstanding records, 
nor is there a need for a VA medical opinion, given the 
complete lack of any competent medical evidence demonstrating 
the presence of a bilateral wrist disorder.  Pursuant to 
38 C.F.R. § 3.159(d) (2004), the Board finds that despite the 
receipt of a substantially complete application for benefits, 
there is no reasonable possibility that any assistance VA 
might provide would substantiate the veteran's claim.  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, with 
respect to each of the claims discussed below, the RO has 
provided the veteran and his representative with notice as to 
the evidence and other requirements needed to substantiate 
his claims.  In addition, as required by each particular 
claim, the VA has provided the veteran with examinations and 
secured the necessary VA and private medical records.  The 
veteran has not identified any additional records that should 
be obtained.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).



Analysis

Review of the evidence of record reveals that the veteran 
hyperflexed both his wrists while playing basketball in 
January 1966.  His left wrist was noted to be painful to 
palpation and a possible sprain was diagnosed.  The remainder 
of his service medical records do not show complaint, 
treatment, or diagnosis of any sign or symptom related to the 
veteran's wrists.  No abnormality was noted on the veteran's 
separation examination.

The Board has reviewed the substantial volume of private and 
VA medical records, dating from the early 1980's to the 
present.  While the veteran has had several orthopedic and 
neurologic disorders related to his upper extremities 
including a bone spur in the elbow, ulnar nerve compression 
release, and shoulder surgery, the record is silent with 
regard to any current abnormality of the veteran's wrists.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

Finally, the Board observes that the only disability the 
veteran attributes to his wrists is the inability to continue 
power strokes, thus ending a tennis career.  As a lay person, 
the veteran is competent to relate and describe his symptoms, 
i.e. the inability to play professionally competitive tennis.  
However, the diagnosis of an existing disorder requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the veteran's personal opinion as to the 
presence of current disorder is not competent evidence as is 
required to establish service connection.  

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for a bilateral wrist disorder.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

The claim of service connection for a bilateral wrist 
disorder is denied.


REMAND

Review of the veteran's service medical records reveals 
several complaints and treatment for pain in the low back.  
In March 1967, the veteran reported low back pain for two 
weeks.  The problem was described as recurrent and dated to 
an injury reported two years earlier.  A mild low back strain 
was diagnosed.

On the veteran's report of medical history at separation he 
noted recurrent back pain.  On the separation examination, 
recurrent back pain since 1965 was noted.  It was described 
as adequately treated.

Review of the veteran's post service medical records reveals 
treatment at VA facilities dating from the early 1980's for 
low back strain.

The veteran submitted a statement noting that Dr. J.C. had 
performed surgery in 1988 or 1989 to decompress discs L4, L5, 
and S1.  Review of the records forwarded by that physician 
reveals only treatment to the veteran's upper extremities in 
1997, although it appears that earlier treatment was noted.

Because the evidence demonstrates an injury and treatment in 
service for low back strain and evidence of a current 
disability, the Board finds that the failure to obtain a VA 
examination to address the etiology of the current disorder 
does not meet the VA's duty to assist.  The VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should contact Dr. J.C. in 
Las Vegas, Nevada and request any records 
predating those previously submitted, 
specifically requesting surgical 
treatment of the veteran's low back in 
1988 or 1989.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran's current low back 
disorder is etiologically related to the 
injury and treatment noted in the 
veteran's service medical records.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


